Citation Nr: 1037869	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include intervertebral disc syndrome (IVDS) of the 
lumbar spine, as secondary to the service connected residuals of 
a left knee strain and residuals of a right injury.

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for skin rash of the groin, 
feet, back, and chest.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services





WITNESSES AT HEARING ON APPEAL

The Veteran and M.S. 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the RO, 
which denied, in relevant part, the Veteran's claims seeking 
entitlement to service connection for a back condition (to 
include on a secondary basis), sinusitis, and a skin rash (of the 
groin, feet, back and chest areas).

In December 2004, the Veteran filed a Notice of Disagreement 
(NOD); and in March 2006, the RO furnished the Veteran a 
Statement of the Case (SOC).  In April 2006, the Veteran filed 
his Substantive Appeal (VA Form 9) in which he specifically 
identified the issues that he wanted to pursue on appeal.  
Thereafter, in a rating decision of February 2008, the RO granted 
service connection for pseudofolliculitis barbae, evaluated as 10 
percent disabling.  The Veteran did not initiate an appeal of the 
February 2008 rating action.  Thus, the matters concerning the 
level of disability and the effective date assigned for 
pseudofolliculitis, as well as the matter of service connection 
for heart disease, are not a part of the current appeal.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A transcript of 
that hearing has been reviewed and associated with the record.  
This appeal was previously before the Board in May 2009 and was 
remanded for further development.  

The issue of entitlement to service connection for skin rash of 
the groin, feet, back, and chest is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic back disorder, to include IVDS of the lumbar spine, 
is not shown to have been present during service and is not 
related to any incident of service or to a service-connected 
disability.

2.  Chronic sinusitis is not shown to have been present during 
service and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  A chronic back disorder, to include IVDS of the lumbar spine, 
was not incurred in or aggravated by service, and is not 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

2.  A chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. 
App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In this appeal, April 2004 and June 2004 pre-rating letters, 
provided the Veteran with notice consistent with the requirements 
of Pelegrini regarding what information and evidence was needed 
to substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that he 
should send the information describing additional evidence or the 
evidence itself to the VA.  

The Veteran was not provided notice as to how disability ratings 
and effective dates are assigned (if service connection is 
granted), or the type of evidence that impacts these types of 
determinations, on these facts, until March 2006, with subsequent 
readjudication of the remaining issues on appeal in a February 
2008 Supplement SOC.  Moreover, because the Board's decision 
herein denies the Veteran's claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all available records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, private treatment records, Social Security 
Administration record, VA examination reports and VA treatment 
records as well as the Veteran and his witnesses' testimony from 
a May 2009 Board hearing.  Thus, the Board finds that all 
necessary notification and development action on this claim has 
been accomplished.  


II.  Analysis

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection is available for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 3 8 C.F.R. § 3.303(d).

The Board observes that service connection may be established on 
a secondary basis for a disability which is proximately due to or 
the result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of the 
nonservice-connected disease. 38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

1.  Back Disorder

The Veteran has alleged that he currently suffers from a back 
disability as a result of an in-service injury to his back.  In 
addition, the Veteran has alleged that his back disability is due 
to his service-connected knee disability.  

There is evidence of a current disability of the back as the 
Veteran was diagnosed with IVDS involving L3-L5 spinal nerve 
segments with findings of neuralgia at his  
August 2004 VA examination and degenerative disc disease of the 
lumbar spine at his August 2009 VA examination.  

There is also evidence of an in-service injury to the back.  
Service treatment records show that the Veteran complained of an 
injury to the back in November 1969 when he reported falling from 
a vehicle.  The Veteran reported aching of the back.  Upon 
physical examination of the back there was decreased range of 
motion without muscle spasm and no skin lesions.  However, when 
the Veteran was seen several weeks later for follow up, he 
indicated that he was doing fine and was returned to duty.  In 
fact, there was absolutely no indication on the February 1971 
separation examination report of a back problem, including 
degenerative disc disease of the lumbar spine.  The clinical 
evaluation of the spine yielded normal findings, and no back 
disorder attributable to any incident of service was present.

The post-service evidence contains an August 2004 VA examination 
report that shows the Veteran was examined in July 2004.  In this 
report, the Veteran stated that his back condition had existed 
since 1997.  He reported pain located at the middle to lower back 
since 1997.  The Veteran stated that he has sharp pains in the 
lower part of his back and that sitting too long causes pain.  
Incapacitation from the condition was denied.  The examiner 
stated that from the above condition, the functional impairment 
is an inability to bend, lift, sleep, and decreased sex.  The 
Veteran stated that he was not working when he developed this 
condition.  The examiner noted left sided tenderness of the 
cervical spine.  Muscle spasms were present bilaterally with the 
right greater than the left.  There was tenderness noted on 
examination bilaterally with tenderness greater on the right than 
the left.  There was positive straight leg rising on the right.  
There was positive straight leg rising on the left.  The 
diagnosis was of IVDS involving L3-L5 spinal nerve segments with 
findings of neuralgia.

The Veteran was afforded a VA examination in August 2009.  The 
examiner diagnosed the Veteran with degenerative disc disease of 
the lumbar spine.  The examiner opined it was less likely than 
not that the Veteran's lumbar spine degenerative disc disease was 
related to military service or his service-connected knee 
conditions.  This examiner (a medical doctor) had access to the 
Veteran's complete claims folder.  The report shows that the 
examiner interviewed the Veteran and took into account his in-
service and post-service history, solicited symptoms from the 
Veteran, examined the Veteran, and provided a diagnosis and 
opinion consistent with the record.  The report also shows that 
while the Veteran stated that he noticed recurrence of back pain 
two year after service, and that it got worse over the years, the 
examiner also considered the service medical records, including 
the February 1971 separation examination (showing the Veteran to 
be in a good state of health both from the standpoint of his back 
and knees) and the post-service medical records (documenting no 
significant treatment for the back).  According to the examiner, 
although the Veteran related significant complaints of back pain, 
examination of the back was benign in that he had some 
restriction of back motion but certainly he had retained most of 
it.  There was no evidence of neurological involvement.  The 
Veteran's leg lengths were also normal.  While the examiner 
commented that there was some discrepancy between the subjective 
and objective findings, and while a magnetic resonance imaging 
(MRI) of the back to investigate this discrepancy was ordered, 
such diagnostic testing could not be accomplished due to the 
Veteran having a pace maker in place.  Hence, the examiner 
concluded that his prior impression and opinion remained 
unchanged.  Therefore, even though the examiner considered the 
Veteran's accounts of recurring back pain shortly after service, 
the VA examiner entered a definitive opinion based on a review of 
the entire record, to include the previous and most recent 
examinations of the Veteran, which the Boards finds credible and 
consistent with the evidence of record.

By his own admission, the Veteran stated in an August 2004 VA 
examination report that his back pain started in 1997; and the 
Veteran and a witness testified at a February 2009 Board hearing 
and indicated that the Veteran began to have problems with his 
back around 2000, 2001.  Thus, in assessing the credibility and 
probative value of the conflicting lay evidence, the Board 
attaches significant probative value and credibility to the 
statements documented in the August 2004 VA report and those made 
at the February 2009 hearing.  This is so because, unlike the 
statements made by the Veteran at the time of the August 2009 
examination, the 2004 and 2009 lay statements and testimony are 
consistent with and supported by the other evidence of record, 
both during and after service, which show that low back 
symptomatology was not continuous after separation.

There are no other credible nexus opinions of record other than 
the August 2009 examiner's.  Thus, the claims file is void of 
evidence which relates the Veteran's current back disorder to his 
in-service back injury or his service-connected knee conditions.  
For these reasons, the preponderance of the evidence is against 
the claim of entitlement to service connection for a chronic back 
disorder, to include IVDS of the lumbar spine, on both a primary 
and secondary basis.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

2.  Sinus Disorder

The Veteran has alleged that his current sinusitis is casually 
related to his in-service sinusitis symptoms.  

There is evidence of a current disability as the Veteran was 
diagnosed with allergic rhinitis and sinusitis by the August 2009 
VA examiner and the July 2004 VA examiner diagnosed the Veteran 
with sinusitis.  

There is also evidence of an in-service occurrence of sinus 
symptoms.  The service treatment records show that in April 1970 
the Veteran had clinical symptoms of sinusitis.  He complained of 
pain upon mastication in both maxillary posterior regions.  All 
posterior teeth were tender to percussions.  The provisional 
diagnoses were of sinusitis and possible soft tissue lesion.  A 
review of the Veteran's films and his sinus series failed to 
demonstrate any neoplastic pathology of the sinus region, and the 
Veteran was referred to ENT.  When the Veteran was examined in 
May 1970, the objective findings included tenderness of maxillary 
and frontal sinuses; the impression included an upper respiratory 
infection.  The February 1971 separation examination report 
reveals that the Veteran, over his signature, wrote that he was 
"in good health" indicating that he had no significant or 
interval history.  A clinical evaluation was conducted, but no 
chronic disability of the sinuses attributable to any incident of 
service was present.  Indeed, the evaluation of the sinuses was 
normal.

A March 1995 progress note shows that the Veteran complained of a 
cough with yellow sputum production and other cold symptoms.  The 
Veteran described it as a summer cold.  The Veteran was assessed 
as having possible allergies.  

In August 2004 VA examination report, the Veteran reported having 
sinusitis for 30 years.  He stated that the sinusitis occurs 
intermittently and that during the attacks he is incapacitated 
often and each incident lasts for four months.  He reported 
having headaches with the sinus attacks.  Examination showed 
sinusitis present at the maxillary without tenderness.  Purulent 
discharge from the nose was present.  A sinus x-ray was taken and 
was within normal limits.  The examiner noted the subjective 
factors of history of sinusitis and the objective factor of 
findings of sinusitis present at maxillary without tenderness on 
physical examination.  The Veteran was diagnosed with sinusitis.  

A February 2008 VA treatment record shows that the Veteran 
complained of congestion and cough productive of yellow sputum 
for two weeks.  

An August 2009 VA examination report shows that the Veteran 
reported having chronic sinus problems which began in the 
service.  He reported having daily symptoms which include 
postnasal drip, nasal congestion, and cough occasionally 
productive of white sputum, rhinorrhea and headaches.  He stated 
that the postnasal drip was worse at night.  Upon physical 
examination, there was mild tenderness in the maxillary sinus 
region bilaterally.  There were no nasal polyps and no deviated 
nasal septum.  Nasal turbinates were engorged.  There was no 
tissue loss, scarring, or deformity of the noise, and there was 
no purulent nasal discharge or nasal crusting noted.  The sinus 
x-rays were interpreted as showing a normal study of the 
paranasal sinuses.  The assessment was of allergic rhinitis and 
sinusitis.  The examiner opined that it was less likely as not 
that the Veteran's current sinus problems were related to his 
military service.  

The Veteran testified at his August 2009 Board hearing regarding 
his sinusitis claim.  The Veteran stated that his sinusitis first 
began in service and has continued since that time.  The Veteran 
described his symptoms and treatment in detail.

Service connection may be established by a continuity of 
symptomatology [note: not necessarily continuity of treatment] 
between a current disorder and service. Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Although the Veteran has alleged continuity of symptomatology, 
the Veteran's statements are not credible.  The Veteran stated at 
this May 2009 Board hearing that he is treated for his allergies, 
when they act up, twice a month.  The claims file contains a 
multitude of treatment records but only contains two records 
which describe possible sinusitis symptoms.  The record evidence 
noted above does include complaints of symptoms of sinusitis but 
this record is dated 37 years after the Veteran separated from 
service.  An earlier 1995, record shows that the Veteran 
complained of a cough and was noted to have cold symptoms; he was 
assessed as having possible allergies.  Thus, the record does not 
support the Veteran's assertion that he received continued 
treatment for symptoms of sinusitis since service.  In addition, 
the August 2009 examiner took into account the Veteran's reports 
of chronic symptoms of sinusitis during and after service.  
However, the examiner came to the conclusion that it was less 
likely than not that the Veteran's current sinusitis was related 
to his in-service sinusitis, explaining that the Veteran was 
treated for an upper respiratory infection in the service with no 
chronic residuals and a normal separation examination in 1971.  
Therefore, the VA examiner entered a definitive opinion based on 
a review of the entire record, which the Boards finds credible 
and consistent with the evidence of record.

The August 2009 examiner's opinion is the only credible nexus 
opinion of record.  The examination appears to have been thorough 
and the examiner considered the service treatment records and the 
Veteran's lay statements of chronicity.  In fact, no chronic 
residuals of a sinus condition was found on separation 
examination in 1971, and the most recent sinus x-rays of August 
2009 yielded completely normal findings, indicating no sign of 
chronic sinusitis.  Therefore, with no evidence of record showing 
that the Veteran's current sinusitis and his in-service sinus 
symptoms are related, the preponderance of the evidence is 
against the Veteran's claim.  In reaching this determination, the 
Board has considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic back disorder, to 
include IVDS of the lumbar spine, is denied.  

Entitlement to service connection for chronic sinusitis is 
denied.  


REMAND

With respect to the Veteran's claim for service connection for 
skin rash of the groin, feet, back, and chest, the Board has 
determined that further development is warranted.  

The Veteran was afforded a VA examination in August 2009.  The 
examiner diagnosed the Veteran with dermatitis of unclear 
etiology.  The examiner noted that the Veteran was treated in 
service for dry skin, hives, and rash in the groin area.  His 
separation examination physical from 1971 showed normal skin.  He 
indicated that the Veteran reports having chronic, generalized, 
pruritic rash which began in the service and has been persistent.  
The examiner reported that the Veteran's rash involves 
approximately 20 percent of the Veteran's total body surface and 
5 percent of the Veteran's exposed body surface.  He then stated 
that he was unable to determine whether the Veteran's skin rash 
was related to the Veteran's military service, including the 
Veteran's in-service dry skin and hives without resorting to mere 
speculation.  

The Board notes that an examiner's conclusion that an etiology 
opinion is not possible without resort to mere speculation is a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  However, for this to be the case the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent upon the Board's review of the evidence.  Id.  In 
this case, the examiner did not explain the basis for his 
conclusion that he could not reach an etiology opinion without 
resort to mere speculation.  In addition, it is not apparent from 
a review of the evidence as to why the examiner could not render 
an opinion without resorting to mere speculation.  The examiner 
recited the record and the Veteran's assertions and then stated 
that he was unable to determine whether the Veteran's skin rash 
was related to the Veteran's military service, including the 
Veteran's in-service dry skin and hives without resorting to mere 
speculation.  

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  Here, the examination is inadequate 
because it fails to explain why an etiology opinion cannot be 
obtained without resorting to mere speculation.  

As such, if possible, the claims file should be returned to the 
August 2009 examiner for the purpose of obtaining an addendum 
opinion that explains the examiner's basis for his opinion.  If 
the August 2009 examiner is not available, the Veteran should be 
afforded a new VA examination in order to determine the nature 
and etiology of the Veteran's skin rash of the groin, feet, back, 
and chest.  


Accordingly, the case is REMANDED for the following action:

1.  If available, contact the August 2009 VA 
examiner and ask the examiner to provide an 
addendum opinion to his August 2009 VA 
examination report.  The examiner should 
provide a basis for his opinion that he was 
unable to determine whether the Veteran's 
skin rash was related to the Veteran's 
military service, including the Veteran's in-
service dry skin and hives without resorting 
to mere speculation.  

If the August 2009 examiner is not available, 
schedule the Veteran for a new VA examination 
with the appropriate medical examiner to 
determine the nature and etiology of his skin 
rash.  His claims folder should be available 
to and reviewed in conjunction with the exam. 
All indicated testing should be conducted.  
The examiner should opine whether it is at 
least as likely as not (meaning at least 50 
percent probable) that the Veteran's current 
skin rash is related to his military service, 
including the in-service dermatitis hiemalis, 
dry skin, and/or hives. 

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be clearly set forth.  If 
the examiner is unable to give an opinion 
without resorting to speculation, the report 
should so state and the examiner should give 
a basis for his/her opinion that they cannot 
give an opinion without resorting to mere 
speculation.  

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claim, in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.  


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


